United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 21, 2006

                                                         Charles R. Fulbruge III
                           No. 05-30528                          Clerk
                         Summary Calendar


DEBORAH PACE, Individually and on behalf of Daniel Pace,

                                    Plaintiff-Appellant,

versus

DANA TALLEY, etc.; ET AL.,

                                    Defendants,

DANA TALLEY, Individually and in her official capacity as a
teacher at Ruston High School; GLENDA HOWARD, individually and in
her official capacity as a counselor at Ruston High School;
GLENDA DOUGLAS, Individually and in her official capacity as an
administrator at Ruston High School,

                                     Defendants-Appellees.
                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 3:02-CV-916
                        --------------------
Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Deborah Pace, individually and on behalf of her minor child

Daniel Pace (collectively, Pace), appeals the summary judgment in

favor of the defendants Talley, Howard, and Douglas in a 42

U.S.C. § 1983 action.   Pace does not challenge the dismissal of

any other defendants.   Pace also does not challenge the district

court’s rulings in favor of Talley, Howard, and Douglas regarding


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-30528
                                 -2-

Daniel Pace’s detention, Pace’s official-capacity claims, and

Pace’s state-law claims.    These issues are thus deemed abandoned.

See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d

744, 748 (5th Cir. 1987).

     Pace contends that Talley and Douglas violated Daniel Pace’s

constitutional rights.   They did so, Pace contends, by reporting

to the police a threat suggesting school violence purportedly

made by Daniel, without having first afforded Daniel an

opportunity to respond to the accusation.    It is clear, however,

that Pace’s contentions do not establish the violation of a

clearly established constitutional right on such grounds.     See

Siegert v. Gilley, 500 U.S. 226, 231 (1991); Wood v. Strickland,

420 U.S. 308, 319 (1975).

     Pace also asserts that Howard violated Daniel Pace’s

constitutional right to privacy by disseminating confidential

information.   Pace has not shown that the public interest in

school safety was outweighed by Daniel’s expectation of privacy.

See Cantu v. Rocha, 77 F.3d 795, 805-08 (5th Cir. 1996).

     Pace thus has not established that the district court erred

in granting summary judgment.    See FED. R. CIV. P. 56(c); Amburgey

v. Corhart Refractories Corp., 936 F.2d 805, 809 (5th Cir. 1991).

The judgment of the district court is AFFIRMED.

     The defendants move for costs on the basis of their expenses

in defending this appeal.   This motion is DENIED.   See 28 U.S.C.
                           No. 05-30528
                                -3-

§§ 1912, 1927; FED. R. APP. P. 38; Edwards v. General Motors

Corp., 153 F.3d 242, 246 (5th Cir. 1998).